DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The election without traverse of Group I, claims 1-16, via the response of November 8, 2021 is hereby acknowledged.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector bodies extending and contacting the cup in the manner described in claim 6 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 15 and 16 should be revised to include line indentations which separate structural elements, in accordance with 37 CFR 1.75(i).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In lines 2 of claim 1, the language “a plurality of contacts configured to contact a cup” lends ambiguity to the claim scope.  As best understood based on the original disclosure, such as paragraph 0059 and figure 9, the contacts (906) connect to the rods (26) and do not contact the cup (1000).  It appears that the claim language does not accurately describe the disclosed device, and clarification is necessary.  See MPEP 2173.03 (“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders 
	In line 3 of claim 1, the language “uncovered by the cup holder” is inferential and lends ambiguity to the claim scope.  The phrase “the cup holder” lacks antecedent basis, and the term “uncovered” appears to be functional.  It is unclear whether the claimed assembly includes the cup holder as a positively recited element, or is merely referring to the cup holder functionally. 
	In claims 15 and 16, the language “so that the plurality of cup holder guide rods extend into...” is unclear, in claim 1 does not positively recite the guide rods but only refers to them functionally, whereas claim 16 appears to refer to the guide rods as elements of the claimed assembly.  It is unclear whether claims 15 and 16 recite guide rods or merely recites an assembly capable of being used with guide rods.
	Further regarding claims 15 and 16, the claim language is inferential and unclear in regards to whether the mixer motor, shaft, and blade are positively recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US 442,698).
Yates discloses a cup holder assembly comprising: 
a plurality of contacts (B) being configured to contact a cup (G) so that a majority of an opening into the cup is uncovered by the cup holder (see figure 3), and 
the plurality of contacts being connectable to one or more cup holder guide rods of an assembly that dispenses and mixes or blends beverages (the contacts B can be connected to guide rods, for example by adhesive or by welding), 
wherein the plurality of contacts (B) are positioned so that 80-95% of the cup holder is open (see figure 3, at least 80% of the cup holder is open).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wing (US 8,863,992) in view of Mullen (US D783,339) and Vu (US D727,096).
	Regarding claims 1-3, Wing discloses a cup holder assembly (figures 17 and 20), comprising: 

	wherein the plurality of contacts are a plurality of connectors that are connected to an outer ring (OR)(see Annotated Figure A below).


    PNG
    media_image1.png
    484
    411
    media_image1.png
    Greyscale

Annotated Figure A


	Wing discloses that the cup holder (252) has holes (H) (see figure 17 and figure 20), but does not disclose the relative proportion of the holes; in other words, Wing does 
	Mullen shows that the holes in a guard for a blender can have holes that are selected according to an ornamental design (see figure 1, and claim 1).  Vu also shows that the holes in a guard for a blender can have holes that are selected according to an ornamental design (see figures 5 and 7, and claim 1).  One skilled in the art would understand from Mullen and Vu in combination that the size, arrangement, and proportion of the holes in the guard can be selected according to ornamental design.
	It would have been obvious to one skilled in the art to modify the device of Wing to enlarge the holes or increase the number of holes in the guard, based on the teaching of Mullen or Vu, as a routine change in size or proportions, and/or as a routine change in ornamental design.  In this regard, any particular numerical value of the percentage of the guard which is open, such as 51% or 81%, would have been obvious in the absence of unexpected results.   

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wing (US 8,863,992) in view of Neilson (US 2008/0279040) and Morrison (US D699,074) 
	Regarding claims 1-5, Wing discloses a cup holder assembly (figures 17 and 20), comprising: 

	wherein the plurality of contacts are a plurality of connectors that are connected to an outer ring (OR)(see Annotated Figure A above).
	Wing discloses that the cup holder (252) has holes (H) (see figure 17 and figure 20), 
	Wing discloses that the cup holder has holes (H)(see Annotated Figure A above), but does not disclose the configuration of the holes which results in a support arm that has a first end, a cup holder hub, and a second end, and wherein the first end is connected to the outer ring and the second end is connected to one of the plurality of connectors on an opposite side of the outer ring that is connected to the first end, wherein the cup holder hub has a disk shape body that is between the first end and the second end of the support arm, and wherein the cup holder hub has a hole through the disk shape body.
	Neilson teaches a shape of a cup holder which has the claimed configuration of support arm, cup holder hub, hole through the hub, and outer ring (see Annotated Figure B below, and figures 6-9 of Neilson)
	Morrison also teaches a shape of a blender blade guard which has the claimed configuration of a support arm, cup holder hub, hole through the hub, and outer ring (see Annotated Figure C below; and figure 1 of Neilson).
It would have been obvious to one skilled in the art to provide the device of Wing with the cup holder/blade guard shape taught by Neilson and Morrison as a routine e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


    PNG
    media_image2.png
    257
    469
    media_image2.png
    Greyscale

	Annotated Figure B

    PNG
    media_image3.png
    296
    468
    media_image3.png
    Greyscale

					Annotated Figure C
Wing also does not disclose the relative proportion of the holes; in other words, Wing does not disclose that a majority of an opening into the cup is uncovered by the cup holder, nor that the plurality of contacts are positioned so that 80-95% of the cup holder is open.

	Additionally, Morrison and Neilson teach that the cut outs in a blender guard can have different proportions and sizes.
	It would have been obvious to one skilled in the art to enlarge the cut outs in the device of Wing as modified for the purpose of reducing the weight of the cup holder.  Alternatively, it would have been obvious to enlarge the cut outs in the device of Wing as modified, based on the teaching of Morrison and Neilson, as a routine change in proportions that does not alter the operation of the device.  In this regard, any particular numerical value of the percentage of the guard which is open, such as 51% or 81%, would have been obvious in the absence of unexpected results.   

	Regarding claims 8 and 9, the obviousness rationale set forth above based on Wing, Morrison, and Neilson accounts for this subject matter in that the cited configuration of Morrison and Neilson has multiple support arms.  

	Regarding claim 13, the obviousness rationale set forth above accounts for the support arm.  

	Regarding claims 6, 7, 10, 12, and 14 as best understood, it would have been obvious to one skilled in the art to change the shape of the cup holder in the system of Wing as modified as a routine design choice, or as a non-critical change in shape.  As Ex Parte Gehring, 2014-004556, Application 12/485,073 (PTAB 2016)( In the context of a rejection based on design choice, the relevant issue is whether the alleged differences between the claimed invention and the prior art "result in a difference in function or give unexpected results."), and In re Rice, 341 F.2d 309, 314 (CCPA 1965)(“appellants have pointed to no results traceable to this feature which would indicate that it is other than an obvious matter of design choice… Such changes in design of the various features are no more than obvious variations consistent with the principles known in that art.”).

	Regarding claim 11, it would have been obvious to one skilled in the art to provide additional cut outs on the outer ring of the device of Wing as modified for the purpose of reducing the weight of the device, or as a routine design choice.  
	
	Regarding claim 16 as best understood, the device of Wing as modified is capable of being used in an assembly having a nozzle in the claimed configuration (see MPEP 2114).


Claims 1 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gatheridge (US 3,245,664) in view of Nevarez (US 2010/0139493)
Gatheridge discloses a cup holder assembly comprising: 
a plurality of contacts (see figure 1, contacts are where rods 16 meet holder 14) being configured to contact a cup so that a majority of an opening into the cup is uncovered by the cup holder (14), and the plurality of contacts being connectable to one 
	a housing (10) so that the plurality of cup holder guide rods extend into the housing and connect to the cup holder with the plurality of cup holder guide rods connecting the cup holder to a mixer motor (22) assembly with shaft (23) and blade (24), and 
	further comprising one or more nozzles (12) connected to the housing (10) above at least a portion of the cup holder (see figure 1).
	Gatheridge does not disclose that the housing is configured such that the guide rods extend into the housing.
	Nevarez teaches that it is known to configure such a blending apparatus such that the guide rods extend into the housing (see figures 7 and 32).
It would have been obvious to one skilled in the art to modify the device of Gatheridge such that the guide rods extend into the housing, based on the teaching of Nevarez, for the purpose of concealing and protecting the blending device within a recess.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
	The attached PTO-892 form cites references which are not relied upon above but are considered relevant to this application, including:
	Merrit (US 2016/0016133) which discloses a cup holder assembly (209, 308) with an opening (500), contacts (see figure 11), and guide rods (310);
	Costello (US 5,727,712) which discloses an assembly (figure 5) which holds a cup (80b) with two contacts (52) that appears to anticipate at least claim 1;
	Liggens (US D315,478) which discloses an assembly (figure 1) which holds a cup and has two contacts and appears to anticipate claims 1 and 2;
	Choi (US 2009/0205984) teaches that cut-outs are used to reduce the weight of a component (paragraph 0009, “the front and back covers have voids defining cut-out portions to reduce the weight of the case.”); and 
	Wall (US 2006/0090429) teaches that cut-outs are used to reduce the weight of a component, and for ornamental design (paragraph 0014, “the cover 20 may have a cavity cut out 27 to reduce the weight of the cover 20 and/or to add to the aesthetic look of the cover 20.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799